Citation Nr: 0620418	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-07 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 2005, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 and 2005); Smith v. Nicholson, No. 05-7168, -
-- F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2003, the veteran argued that, under Diagnostic 
Code 6260, he was entitled to separate 10 percent ratings for 
each ear.  By a February 2003 rating decision, the RO noted 
that the rating schedule provides for a 10 percent evaluation 
for recurrent tinnitus (both unilateral and bilateral); thus, 
there being no provision in the rating schedule to allow for 
the veteran's claim, it was denied.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R.§ 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


